Case 1:18-vv-00877-UNJ Document 39 Filed 08/01/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-877V
                                     Filed: August 1, 2019
                                        UNPUBLISHED


    TIFFANY WILSON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 20, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine she received on
October 24, 2017. Petition at 1, 3. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On May 10, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On August 1, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $80,000.00, as well

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00877-UNJ Document 39 Filed 08/01/19 Page 2 of 2



as $2,160.96 to satisfy a Medicaid lien. Proffer at 1-2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following compensation, which represents compensation for all damages that
would be available under § 15(a):

        1. A lump sum payment of $80,000.00, representing compensation for
           actual and projected pain and suffering, in the form of a check payable
           to Tiffany Wilson; and

        2. A lump sum payment of $2,160.96, representing compensation for
           satisfaction of the Mercy Maricopa Integrated Care Medicaid lien, in the
           form of a check payable jointly to petitioner and to:

                                            Equian, LLC
                                           PO Box 32140
                                     Louisville, KY 40232-2140
                                      File No.: 970539-175418


        Petitioner agrees to endorse this payment to Equian, LLC.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-00877-UNJ Document 39-1 Filed 08/01/19 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 TIFFANY WILSON,                                    )
                                                    )
                  Petitioner,                       )
                                                    )    No. 18-877V
 v.                                                 )    Chief Special Master Dorsey
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On June 20, 2018, Tiffany Wilson (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”) as a result of an influenza vaccine she received on October 24, 2017. Petition at 1, ¶

11. On May 9, 2019, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on May 10, 2019. ECF No. 30; ECF No. 31.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Tiffany Wilson should be awarded $80,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
         Case 1:18-vv-00877-UNJ Document 39-1 Filed 08/01/19 Page 2 of 3



       B.      Satisfaction of Medicaid Lien

       Respondent further proffers that Tiffany Wilson should be awarded funds to satisfy a

Mercy Maricopa Integrated Care (“MMIC”) Medicaid lien in the amount of $2,160.96, which

represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action

MMIC may have against any individual as a result of any Medicaid payments that MMIC has

made to or on behalf of Tiffany Wilson from the date of her eligibility for benefits through the

date of judgment in this case as a result of her vaccine-related injury suffered on or about

October 24, 2017, under Title XIX of the Social Security Act. Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through two

lump sum payments as described below:

       1)      A lump sum payment of $80,000.00 in the form of a check payable to petitioner.1

       2)      A lump sum payment of $2,160.96, representing compensation for satisfaction of
               the MMIC Medicaid lien, payable jointly to petitioner and to:

                                           Equian, LLC
                                          PO Box 32140
                                    Louisville, KY 40232-2140
                                     File No.: 970539-175418

       Petitioner agrees to endorse this payment to Equian, LLC.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                  2
       Case 1:18-vv-00877-UNJ Document 39-1 Filed 08/01/19 Page 3 of 3



                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/ Sarah C. Duncan
                                   Sarah C. Duncan
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 514-9729
                                   Fax: (202) 616-4310
DATED: August 1, 2019




                                      3